The record in this cause having been considered by the Court, and the foregoing opinion on rehearing prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that what was said in the former opinion filed in this case concerning the denial of the right of recovery herein against the surety and the classification of the bonds herein mentioned as indemnity bonds is hereby modified to accord with this opinion, and it is further considered, ordered, and adjudged by the Court that the order of the court below overruling the demurrer of the surety company be, and the same is hereby again affirmed *Page 1510 
and this cause is remanded for further proceedings not inconsistent with the foregoing opinion.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.
DAVIS, J., disqualified.